DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                          Status of Application 
2	This instant Office Action is in response to Amendment filed on 7/12/2022.
3.	This Office Action is made Final. 
4.	Claims 1-20 are pending.
5.	 Claims 5 and 14 were previously objected to for allowable subject matter; and are maintained herein.
Response to Arguments
6.	Applicant's arguments filed 7/12/2022 have been fully considered but they are not persuasive. 
A.	Applicant argues in hindsight that the reference Abedini et al  US 20190014500 hereafter Abedini used in the 35 USC 102(a)(2) rejection does not disclose or suggest that the resources are dynamic as recited in Independent claims 1, 10 and 20.

Examiner Response
       Applicant's remarks and arguments to the rejected claims are insufficient to distinguish the claimed invention from the cited prior arts or overcome the rejection of said claims under 35 U.S.C. 102(a)(2) as discussed below. Also, Applicant's argument with respect to the pending claims have been fully considered, but they are not persuasive for at least the following reasons.
	Regarding the argument relating to dynamic resources not suggested by Abedini, the non-final office action cited in particular Sections 0006 and 0074 which explicitly discloses dynamic resources. The section [0006] recites the set of common resources may be dynamically determined by node(s) of the wireless backhaul network and/or otherwise known a priori by the nodes; Section [0074] recites the communication links may be associated with different sets of resources, where the resources are cooperatively allocated according to a schedule established i.e. dynamically determined, and the like. 
	Based on the sections cited above, Abedini, explicitly discloses the resources are dynamic. The resource allocations as taught by Abedini can be adjusted or changed which is by definition dynamic. As known to those skilled in the art, the term dynamic is defined as adapting or changing to network environment based on network conditions or other parameters/reasons. Therefore, given the plain and ordinary meaning of the term “dynamic” (see MPEP 2111.01); the reference teaches dynamic allocation of resources. 
Furthermore, the phrase and/or recited in Abedini does not limit it to one particular feature it can be multiple features. In other words, the set of resources can be scheduled and dynamically determined based on network conditions. The phrase dynamically determined recited in the reference suggests to one skilled in the art that the resources can be changed or adapted as needed.



B.	Applicant argues in hindsight that the reference Abedini relates to resource partitioning and the sets of resource are not dynamic; rather Abedini only discloses information for access and backhaul communication. 

Examiner Response
       Applicant's remarks and arguments to the rejected claims are insufficient to distinguish the claimed invention from the cited prior arts or overcome the rejection of said claims under 35 U.S.C. 102(a)(2) as discussed below. Also, Applicant's argument with respect to the pending claims have been fully considered, but they are not persuasive for at least the following reasons.
As cited in the office action, the Abedini reference explicitly states in Section [0078] the resource configuration include two sets of resources that are allocated; Section [0006] states Resources are dynamically determined; Section [0090] states identify set of common resources for use in access and/or backhaul communications.
Based on the cited sections above, the phrase “two sets of resources” can be interpreted as two group of resources that are allocated and not two groups of partitioned resources. In other words, based on the alternative language, the resources allocated are not limited to resources that are partitioned or subsets and can be regarded as whole resources. In addition, as previously stated the Abedini reference explicitly discloses resources which are dynamically determined which implies that dynamic resources are implicitly and explicitly taught. Furthermore, the resources in the reference can be implicitly and explicitly changed or adjusted which by definition is dynamic.
Moreover, with respect to the resource partitioning argument, examiner respectfully disagree because the examined claims does not preclude the claimed resources from being segmented or partitioned. In general, as it is known to those skilled in the art, that resources can be allocated to multiple terminals/devices which are portioned so that all the terminals can received resources. Also, since resources are allocated based on time and channel factors, the network resources for wireless communication are partitioned for signal processing, channel coding, etc... Moreover, if resources are allocated to a UE or one terminal then there might be scenarios where resources are partitioned in order to ensure that the terminal have enough resources to use in the system.

C.	Applicant argues on page 9 that Tiirola et al. US 20200374873 hereafter Tiirola relates to allocating radio resources between backhaul and access links but does not disclose the emphasized features in claim 1 and mentions claims 7-9, 16-18 with no specific arguments.

Examiner Response
	Applicant's argument with respect to the pending claims have been fully considered, but they are not persuasive for at least the following reasons.
	Foremost, the claims 7-9 and 16-18 were rejected under 35 U.S.C. 103 in view of Abedini et al  US 20190014500 hereafter Abedini and TIIROLA et al. US 20200374873 hereafter Tiirola. This suggest that the claims were rejected in combination of at least two references.  Hence, applicant only provided a remark/argument against one reference i.e. Tiirola; however one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	In addition, claim 1 was not rejected under 35 U.S.C. 103 but under 35 U.S.C. 102(a)(2), therefore the remarks on Tiirola is moot regarding claim 1. Furthermore, based on Applicant’s statement on page 9, it is not clear which one of the independent claims and limitations that the reference Tirrola fails to teach. For clarity of record, Tiirola was not used for the independent claims. 

In summary, 
	The Examiner is required to interpret the claim limitations in terms of their broadest reasonable interpretations while determining patentability of the disclosed invention. See MPEP 2111. In other words, the claims must be given their broadest reasonable interpretation consistent with the specification and the interpretation that those skilled in the art would reach. Therefore, given the plain and ordinary meaning of the terms (see MPEP 2111.01); dynamic means adapting or changing. By virtue of Abedini disclosing that allocated resources can be dynamically determined and the sets of resources are dynamic and signaled, explicitly and implicitly suggests that the resources used in the system are dynamic and the changes are signaled to the other devices/nodes. In addition, the claims as recited do not preclude resources from being partitioned/segmented. If applicant has support and consider this to be essential to the inventive concept then they should amend the claims to incorporate this feature. Moreover, as stated above resource partitioning naturally occur in wireless system for various conditions, reasons, and based on the quantity of operating devices. Thus, Abedini reciting partitioning resources does not affect the functionality relied upon. In addition, Abedini recites different types of resources such as whole resources and partitioning. 
Since no substantial amendments have been made and the Applicant's arguments are not persuasive, the claims are drawn to the same invention and the text of the prior art rejection can be found in the previous Office Action. Therefore, the Examiner maintains that the references cited and applied in the last office action for the rejection of the claims that are maintained in this final office action. 

7.	In light of amendment to claim 20, the 35 U.S.C 101 non-statutory subject matter rejection is withdrawn herein.

Allowable Subject Matter
1.	Claims 5 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The prior arts in combination do not render the limitations obvious the claim elements recited in the dependent claims 5 and 14. Therefore, the prior arts on record and further search on prior arts, fail to teach, alone or in combination the claimed features of objected claims as recited would be allowed if incorporated in respective independent claims. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1.	Claims 1-4, 6, 10-13, 15, 19, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Abedini et al  US 20190014500 hereafter Abedini. 

As to Claim 1. (Previously Presented)  Abedini discloses a resource determining method, comprising [Section 0006: Methods, systems, and devices supporting technique for allocating resources for backhaul and access network communications and resources dynamically determined by node(s)]:
receiving, by a second node [i.e. UE/Wireless Node or Second Node-510], resource configuration information from a first node [Figs. 1, 5, Sections 0049, 0065, 0078, 0090: Base stations (i.e. first node) perform radio configuration and scheduling for UEs. A wireless node identify sets of resources for use in access and/or backhaul communication. A resource configuration scheme includes two set of resources allocated to (i.e. transmit) wireless nodes for backhaul and access communication. The first node identify set or resources for access and allocate (i.e. transmit) to second node-510],
wherein the resource configuration information is used to indicate a time domain position [Section 0057-0058, 0081: Time in LTE/NR  is expressed in period, time resource organized and identified in subframe/slots/TTI and dynamically selected. A resource element consists of symbol periods in the time domain. References to resource may include time resources] of an access resource set comprising a fixed access resource and a plurality of dynamic access resources [Figs. 1, 5, Sections 0074, 0078-0079: The communication links are associated with sets of resources that are dynamic and signaled. A resource configuration scheme include two sets of resources, wherein wireless node allocated one or multiple subsets or resources for access communication or access channel. The resource configuration scheme may be preconfigured for example a subset of resources may be deterministically allocated to fixed time slots and allocated subsets of resources among one or multiple backhaul and access links; the resource configuration may be indicated],
and receiving, by the second node, first indication information from the first node, wherein the first indication information is used to indicate a scheduled dynamic access resource that is used for a backhaul link and allocated from the plurality of dynamic access resources [Sections 0074, 0078, 0079, 0090: The communication links are associated with sets of resources that are dynamic and signaled. Set of resources may be partitioned into a plurality of subsets of resources, wherein wireless node allocated one or multiple of these subsets for backhaul and/or access communication. The resource configuration may be indicated. The first node identify a first set of common resources for use in access and/or backhaul communications and allocated for use by the wireless nodes (i.e. second node) of the wireless backhaul communications network].  
 
As to Claim 2. (Previously Presented)  Abedini discloses the method according to claim 1, wherein the second node determines, based on the scheduled dynamic access resource used for the backhaul link, a dynamic access resource used for an access link from the plurality of dynamic access resources [Section 0074, 0076, 0079: The communication links are associated with sets of resources that are dynamic and signaled. The resources identified and may be used for access and/or backhaul communication. The wireless node locally schedule resources, within the allocated subsets of resources among one or multiple backhaul and/or access links; and resource configuration resources are indicated].

As to Claim 3. (Previously Presented)  Abedini discloses the method according to claim 1, further comprising: receiving, by the second node [i.e. UE/Wireless Node or Second Node-510] resource configuration information from the first node [Figs. 1, 5, Sections 0049, 0065, 0078, 0090: Base stations (i.e. first node) perform radio configuration and scheduling for UEs. A wireless node identify sets of resources for use in access and/or backhaul communication. A resource configuration scheme includes two set of resources allocated to wireless nodes for backhaul and access communication. The first node identify set or resources for access and allocate to second node-510],
wherein the resource configuration information is used to indicate a time domain position [Section 0057-0058, 0081: Time in LTE/NR  is expressed in period, time resource organized and identified in subframe/slots/TTI and dynamically selected. A resource element consists of symbol periods in the time domain. References to resource may include time resources]  of a backhaul resource set, comprising at least one fixed backhaul resource and/or a plurality of dynamic backhaul resources [Sections 0074, 0079: The communication links are associated with sets of resources that are dynamic and signaled. The resource configuration scheme may be preconfigured for example a subset of resources may be deterministically allocated to fixed time slots and allocated subsets of resources among one or multiple backhaul links; the resource configuration may be indicated].

As to Claim 4. (Original)  Abedini discloses the method according to claim 3, wherein the resource configuration information used to indicate the access resource set and the resource configuration information used to indicate the backhaul resource set are transmitted through different signaling or interfaces [Sections 0015, 0077, 0085: Apparatus can transmit message identifying resources in SIB, upper layer, RRC, etc. or any combination thereof. Resources can be allocated through system information transmission, beam signal, and  other signals. Generally, resource configuration may be used in accordance with aspects of the present description for example a first example includes a TDM (i.e. time division) example where resources from the first and/or second set of resources available for access and/or backhaul communications are allocated to different time periods].

As to Claim 6. (Previously Presented)  Abedini discloses the method according to claim 1, wherein the second node receives the first indication information in a downlink transmission slot or a subframe of the backhaul link [Sections 0041, 0044, 0057, 0079, 0081: The node is allocated resources for backhaul and use for downlink and uplink traffic. The base station downlink control information to UE. Time resources are organized according to subfame/slot. Resources are allocated within or among backhaul links. References to resource may include time resources],
wherein the downlink transmission slot or the subframe comprises a slot or a subframe in which a fixed backhaul resource and the scheduled dynamic access resource that is used for the backhaul link are configured for downlink transmission [Section 0074, 0079, 0044: The communication links are associated with sets of resources that are dynamic and signaled. The resource configuration scheme may be preconfigured for example a subset of resources may be deterministically allocated to fixed time slots and allocated subsets of resources among one or multiple backhaul and access links; the resource configuration may be indicated. The base station downlink control information to UE].

As to Claim 10. (Previously Presented)  Abedini discloses a resource determining apparatus [i.e. UE/Wireless Node or Second Node-510], comprising [Section 0006: Methods, systems, and devices supporting technique for allocating resources for backhaul and access network communications and resources dynamically determined by node(s)]:
a transceiver [Transceiver-935] configured to [Fig. 9, Sections 0119, 0123: The device/UE includes a transceiver-935.Transceiver-935 communicate bi-directionally]:
receive resource configuration information from a first node [Figs. 1, 5, Sections 0049, 0065, 0078, 0090: Base stations (i.e. first node) perform radio configuration and scheduling for UEs. A wireless node identify sets of resources for use in access and/or backhaul communication. A resource configuration scheme includes two set of resources allocated to wireless nodes for backhaul and access communication. The first node identify set or resources for access and allocate to second node-510], 
wherein the resource configuration information is used to indicate a time domain position [Section 0057-0058, 0081: Time in LTE/NR  is expressed in period, time resource organized and identified in subframe/slots/TTI and dynamically selected. A resource element consists of symbol periods in the time domain. References to resource may include time resources] of an access resource set, comprising a fixed access resource and a plurality of dynamic access resources [Figs. 1, 5, Sections 0074, 0078-0079: The communication links are associated with sets of resources that are dynamic and signaled. A resource configuration scheme include two sets of resources, wherein wireless node allocated one or multiple subsets or resources for access communication or access channel. The resource configuration scheme may be preconfigured for example a subset of resources may be deterministically allocated to fixed time slots and allocated subsets of resources among one or multiple backhaul and access links; the resource configuration may be indicated],
and receive first indication information from the first node, wherein the first indication information is used to indicate a scheduled dynamic access resource that is used for a backhaul link and allocated from the plurality of dynamic access resources [Sections 0074, 0078, 0079, 0090: The communication links are associated with sets of resources that are dynamic and signaled. Set of resources may be partitioned into a plurality of subsets of resources, wherein wireless node allocated one or multiple of these subsets for backhaul and/or access communication. The resource configuration may be indicated. The first node identify a first set of common resources for use in access and/or backhaul communications and allocated for use by the wireless nodes (i.e. second node) of the wireless backhaul communications network].  

As to Claim 11. (Previously Presented)  Abedini discloses the apparatus [i.e. UE/Wireless Node or Second Node-510], according to claim 10, comprising: a processor [Fig. 9 (Processor-920), Sections 0119: The UE comprises a processor]:
to determine, based on the scheduled dynamic access resource used for the backhaul link, a dynamic access resource used for an access link in the plurality of dynamic access resources [See Claim 2 rejection because both claims have similar subject matter therefore similar rejection applies herein],

As to Claim 12. (Previously Presented)  Abedini discloses the apparatus according to claim 10, wherein the transceiver is further configured to [Fig. 9, Sections 0119, 0123: The device/UE includes a transceiver-935.Transceiver-935 communicate bi-directionally]:
receive resource configuration from the first node, wherein the resource configuration information is used to indicate a time domain position of a backhaul resource set,  comprising at least one fixed backhaul resource and/or a plurality of dynamic backhaul resources [See Claim 3 rejection because both claims have similar subject matter therefore similar rejection applies herein],

As to Claim 13. (Previously Presented)  Abedini discloses the apparatus according to claim 12, wherein the transceiver is further configured to [Fig. 9, Sections 0119, 0123: The device/UE includes a transceiver-935.Transceiver-935 communicate bi-directionally]:
receive, through different signaling or interfaces, the resource configuration information used to indicate the access resource set and the resource configuration information used to indicate the backhaul resource set [See Claim 4 rejection because both claims have similar subject matter therefore similar rejection applies herein],

As to Claim 15. (Currently Amended) The apparatus according to claim 10, wherein the transceiver is further configured to receive the first indication information in a downlink transmission slot or a subframe of the backhaul link, wherein the downlink transmission slot or the subframe comprises a slot or a subframe in which a fixed backhaul resource and the scheduled dynamic access resource that is used for the backhaul link are configured for downlink transmission [See Claim 6 rejection because both claims have similar subject matter therefore similar rejection applies herein],

As to Claim 19. (Previously Presented)  Abedini discloses a resource determining apparatus [i.e. Base Station/BS-First Node], comprising [Section 0006, 0049: Methods, systems, and devices supporting technique for allocating resources for backhaul and access network communications and resources dynamically determined by node(s). Base stations perform radio configuration and scheduling for UEs]:
a transceiver, to [Fig. 10, Section 0126: Device-1005 may be a base station that includes transceiver-1035]:
send resource configuration information to a second node [Figs. 1, 5, Sections 0049, 0065, 0078, 0090: Base stations perform radio configuration and scheduling for UEs (i.e. second node). A wireless node identify sets of resources for use in access and/or backhaul communication. A resource configuration scheme includes two set of resources allocated to wireless nodes for backhaul and access communication. The first node identify set or resources for access and allocate to second node-510],
wherein the resource configuration information is used to indicate a time domain position [Section 0057-0058, 0081: Time in LTE/NR  is expressed in period, time resource organized and identified in subframe/slots/TTI and dynamically selected. A resource element consists of symbol periods in the time domain. References to resource may include time resources] of an access resource set, and the access resource set comprises a fixed access resource and a plurality of dynamic access resources [Figs. 1, 5, Sections 0074, 0078-0079: The communication links are associated with sets of resources that are dynamic and signaled. A resource configuration scheme include two sets of resources, wherein wireless node allocated one or multiple subsets or resources for access communication or access channel. The resource configuration scheme may be preconfigured for example a subset of resources may be deterministically allocated to fixed time slots and allocated subsets of resources among one or multiple backhaul and access links; the resource configuration may be indicated],
and send first indication information to the second node, wherein the first indication information is used to indicate scheduled dynamic access resource that is used for a backhaul link and allocated from the plurality of dynamic access resources [Sections 0074, 0078, 0079, 0090: The communication links are associated with sets of resources that are dynamic and signaled. Set of resources may be partitioned into a plurality of subsets of resources, wherein wireless node allocated one or multiple of these subsets for backhaul and/or access communication. The resource configuration may be indicated. The first node identify a first set of common resources for use in access and/or backhaul communications and allocated for use by the wireless nodes (i.e. second node) of the wireless backhaul communications network].  

As to Claim 20. (Currently Amended)   Abedini discloses a non-transitory computer-readable medium, comprising a computer program, which when executed by a computer, cause the computer to perform a method, the method comprising [Fig. 9, Section 0121: The memory 925 may store computer-readable, computer-executable software 930 including instructions that, when executed, cause the processor to perform various functions described herein]:
receiving resource configuration information from a first node [Figs. 1, 5, Sections 0049, 0065, 0078, 0090: Base stations (i.e. first node) perform radio configuration and scheduling for UEs. A wireless node identify sets of resources for use in access and/or backhaul communication. A resource configuration scheme includes two set of resources allocated to wireless nodes for backhaul and access communication. The first node identify set or resources for access and allocate to second node-510],
wherein the resource configuration information is used to indicate a time domain position [Section 0057-0058, 0081: Time in LTE/NR  is expressed in period, time resource organized and identified in subframe/slots/TTI and dynamically selected. A resource element consists of symbol periods in the time domain. References to resource may include time resources] of an access resource set, and the access resource set comprises a fixed access resource and a plurality of dynamic access resources [Figs. 1, 5, Sections 0074, 0078-0079: The communication links are associated with sets of resources that are dynamic and signaled. A resource configuration scheme include two sets of resources, wherein wireless node allocated one or multiple subsets or resources for access communication or access channel. The resource configuration scheme may be preconfigured for example a subset of resources may be deterministically allocated to fixed time slots and allocated subsets of resources among one or multiple backhaul and access links; the resource configuration may be indicated],
and receiving first indication information from the first node, wherein the first indication information is used to indicate a scheduled dynamic access resource that is used for a backhaul link and allocated from the plurality of dynamic access resources [Sections 0074, 0078, 0079, 0090: The communication links are associated with sets of resources that are dynamic and signaled. Set of resources may be partitioned into a plurality of subsets of resources, wherein wireless node allocated one or multiple of these subsets for backhaul and/or access communication. The resource configuration may be indicated. The first node identify a first set of common resources for use in access and/or backhaul communications and allocated for use by the wireless nodes (i.e. second node) of the wireless backhaul communications network].  
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1.	Claims 7-9 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Abedini et al  US 20190014500 hereafter Abedini in view of   TIIROLA et al. US 20200374873 hereafter Tiirola. 

As to Claim 7. (Previously Presented)  Abedini discloses the method according to claim 1 [Sections 0044, 0078, 0090: The base station downlink control information to UE. A resource configuration scheme includes two set of resources allocated to wireless nodes for backhaul and access communication. The first node identify set or resources for access and allocate to second node-510],	
Abedini is silent on wherein the first indication information is used to indicate one of: an activation, an addition, a reduction, a replacement, or a deactivation.
However, Tiirola teaches wherein the first indication information is used to indicate one of: an activation, an addition, a reduction, a replacement, or a deactivation [Section 0010, 0091, 0143: The apparatus convey the information to a relay node within an indicator in a downlink fixed time slot as one of: a part of a downlink grant, wherein the dynamic allocation may be for an additional backhaul downlink. Radio resources can be allocated between backhaul and access links, as well as between uplink (UL) and downlink (DL) in a flexible manner while minimizing both access and backhaul link latencies. A dynamic and fully flexible radio resource allocation between Backhaul and Access links is implemented, as well as between UL and DL].
Therefore, it would have been obvious to one skilled in the art before the effective filing date to have combined the method of Abedini relating to base station (first node) downlink (transmit) control information including resource configuration to UE (second node) indicating set of resources for access and backhaul links/network for communication with the teaching of Tiirola relating information within indicator in a downlink is one of additional backhaul downlink. By combining the method/system, the first indication can include indication for additional information thereby minimizing both access and backhaul link latencies as suggested by Tiirola.

As to Claim 8. (Previously Presented)    Abedini discloses the method according to claim 7, wherein the first indication information is carried on a physical downlink control channel (PDCCH) [Section 0118: Access procedure using set of resources includes at least one of a radio resource management procedure comprises communicating on at least one of a control channel e.g., PDCCH],
Abedini is silent on correlating PDCCH with flexible scheduling and RNTI.
However, Tiirola teaches which is scrambled by using a flexible scheduling radio network temporary identity (FS-RNTI) [Sections 0091, 0143, 0189: Radio resources can be allocated between backhaul and access links, as well as between uplink (UL) and downlink (DL) in a flexible manner while minimizing both access and backhaul link latencies. A dynamic and fully flexible radio resource allocation between Backhaul and Access links is implemented, as well as between UL and DL. The RN (node) is configured to receive BH (backhaul) pre-configuration information by receiving Radio Network Temporary Identifier (RNTI) for the common PDCCH and also the default (fixed) self-BH slots periodicity and time offset information].
Therefore, it would have been obvious to one skilled in the art before the effective filing date to have combined the method of Abedini relating radio resource management procedure communicating on PDCCH with the teaching of Tiirola relating to RNTI for PDCCH is linked to flexible resource allocation. By combining the method/system, the PDCCH can be scrambled or mix with RNTI flexible scheduling for backhaul and access links thereby minimizing both access and backhaul link latencies as suggested by Tiirola.

 As to Claim 9. (Previously Presented)  Abedini discloses the method according to claim 1, comprising [Sections 0044, 0078, 0090, 0118: The base station downlink control information to UE. A resource configuration scheme includes two set of resources allocated to wireless nodes for backhaul and access communication. The first node identify set or resources for access and allocate to second node-510. Access procedure using set of resources includes at least one of a radio resource management procedure comprises communicating on at least one of a control channel e.g., PDCCH]: 
Abedini is silent on sending, by the second node, a response message to the first node in response to the first indication information.
However, Tiirola teaches sending, by the second node, a response message [i.e. HARQ-ACK] to the first node in response to the first indication information [Sections 0143, 0164: A dynamic and fully flexible radio resource allocation between Backhaul and Access links is implemented, as well as between UL and DL. DCI indicates that slot n+1 is a BH (backhaul) slot using a group common PDCCH with indication that trigger uplink control information (UCI) such as HARQ-ACK transmission via predefined BH control resources].
Therefore, it would have been obvious to one skilled in the art before the effective filing date to have combined the method of Abedini relating to base station (first node) downlink (transmit) control information using PDCCH including resource configuration to UE (second node) indicating set of resources for access and backhaul links/network for communication with the teaching of Tiirola relating to second node or UE sending a response (i.e. feedback) such as HARQ-ACK. By combining the method/systems, the UE/second node can send a feedback such as HARQ-ACK or HARQ-NACK that will let the first node/base station know if the resources were received successfully. 

As to Claim 16. (Previously Presented)  The apparatus according to claim 10, wherein the first indication information is used to indicate one of: an activation, an addition, a reduction, a replacement, or a deactivation [See Claim 7 rejection because both claims have similar subject matter therefore similar rejection applies herein],

As to Claim 17. (Previously Presented)  The apparatus according to claim 16, wherein the first indication information is carried on a physical downlink control channel (PDCCH), which is scrambled by using a flexible scheduling radio network temporary identity (FS-RNTI) [See Claim 8 rejection because both claims have similar subject matter therefore similar rejection applies herein],

As to Claim 18. (Previously Presented)  The apparatus according to claim 10, wherein the transceiver is further configured to send a response message to the first node in response to the first indication information [See Claim 9 rejection because both claims have similar subject matter therefore similar rejection applies herein],


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure; Lu et al. US 20170196015 in particular Section [0007] 3GPP LTE Relay is defined in which resource pools of transmission resources are divided and used for backhaul link and access link; the node monitor downlink, DL suframe of the backhaul link and monitor DL subframe in the transmission resource pool of the access link, therefore to meet traffic demands a more dynamic and flexible transmission resource allocation between backhaul and access link is needed; Section [0016] The node is able to dynamically switch resource allocation of transmission resources between backhaul and access links; Section [0069]: Dynamic resource sharing between access link and a backhaul link for nodes are implemented.
Furthermore, each additional prior arts cited on PTO-892 but not applied contains a disclosed description related to the claimed subject matter found in the Figures and/or description summary.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEL M ULYSSE whose telephone number is (571)272-1228. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

October 18, 2022
/JAEL M ULYSSE/Primary Examiner, Art Unit 2477